DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on November 8, 2022 is acknowledged. Additionally in response to the election of species requirements applicants elected the following species without traverse (i) the combination of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2; (ii) AR; and (iii) the compound CT-110 which has the chemical name 1-(3-(4-fluorophenoxy)propyl)-3-(4-chlorophenyl)guanidine (Compound G) and the structure 

    PNG
    media_image1.png
    117
    423
    media_image1.png
    Greyscale

	
3.	Claims 1-71 are currently pending. 
Claims 6-13, 25-39, 50-55, 57-62, 69-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (either a nonelected invention or a nonelected species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8, 2022.
The claims have been examined to the extent that the claims read on the elected combination of genes (the combination of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2). The additionally recited combinations of genes have been withdrawn from consideration as being directed to nonelected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
Claims 24, 49, and 56 have been examined to the extent that the claims read on the elected gene (AR). The additionally recited genes and combinations thereof have been withdrawn from consideration as being directed to nonelected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
 Claims 3-5 and 14-16 have been examined to the extent that the claims read on the elected Sigma1 inhibitor. The additionally recited Sigma1 inhibitors have been withdrawn from consideration as being directed to nonelected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Objections
4.	Claims 1, 20-24, 40, and 44-48 are objected to because they each recite a typographical error.  The recitation of “RNH43” should be “RNF43”.  Appropriate correction is required.
 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the expression level of the recited genes and a tumors response to treatment with a Sigma1 inhibitor. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “calculating” a signature score based upon the relative expression levels.  Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
The claims recite that an increase in the relative expression levels of the genes as compared to controls identifies a tumor as being responsive to a Sigma1 inhibitor.  This limitation encompasses “comparing” even if it is not recited as an active process step.   The broadest reasonable interpretation of comparing is that it may be accomplished by a mental process. For example, one may compare the expression levels to a control by looking at laboratory report that comprises the expression levels and thinking whether the expression levels are increased as compared to the control. 
   Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite a step of measuring expression in a cancer tissue sample that is taken from the subject and contacted with a Sigma1 inhibitor. This step is not considered to integrate the judicial exceptions into a practical application because it merely adds insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite a step of measuring expression in a cancer tissue sample that is taken from the subject and contacted with a Sigma1 inhibitor. This step does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The step is recited at a high level of generality. Obtaining a cancer tissue sample from a subject in order to perform tests is well understood, routine, and conventional in the field of microbiology. Measuring expression levels in the cancer tissue sample taken from a subject merely instructs a scientist to use any measurement technique. The claims do not require the use of any particular non-conventional reagents (i.e., primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the measuring can be performed using well known and/or commercially available assays.  For example the specification teaches the following:
[0029] Suitable methods for measuring mRNA levels in tumor tissue samples include DNA microarray analysis, quantitative reverse transcriptase polymerase chain reaction (qRT-PCR), e.g., TAQMAN® assays, quantitative nuclease protection assays, and nuclear “barcode” assays, e.g., the NANOSTRING® nCOUNTER™ assay.

Further the teachings in the prior art demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.
Megalizzi (Neoplasia Vol 9 No 5 2007) teaches U373-MG GBM cells were either left untreated or treated with 10 nM 4-IBP (which is a Sigma1 inhibitor) for 12 hours. RNA was then extracted and gene expression was measured using the  Affymetrix Human Genome U133 set Plus 2.0 (page 361, col 2). 
Finally it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 14-24, 40-49, 56, and 63-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 14-24 are rejected over the recitation of the phrase “the relative expression levels” (see clms 1, 23, 24). There is insufficient antecedent basis for this limitation in the claim because although the claim previously refers to “expression levels” it does not refer to “relative expression levels”.  Further it’s not clear if the “relative expression levels” are the same or different than the “expression levels”. Clarification is requested. 
Claims 4-5, 14, 15 are rejected over the recitation of the phrase “the at least one compound” (see clms 4, 14, 15) . There is insufficient antecedent basis for this limitation in the claim because the claims does not previously refer to “at least one compound”. 
Claims 23-24 and 40-49, 56, and 63-68 are rejected over the recitation of the phrase “the subject” (see clm 23, 40) . There is insufficient antecedent basis for this limitation in the claim because the claims does not previously refer to “a subject”. 
Claims 23-24 are drawn to a method of identifying “a tumor” as being responsive to treatment.  The claims require measuring expression in a “cancer tissue sample” wherein the expression level identifies “a tumor” as being responsive to treatment.  The recitation of both “a tumor” and “a cancer tissue sample” is confusing because it’s unclear how/if these two things are related to one another.  For example it’s unclear if the  “cancer tissue sample” is obtained from the subjects “tumor” or elsewhere.  Clarification is requested. 
Claim 24 is drawn to a method of identifying “a tumor” as being responsive to treatment.  The claims require measuring expression in a “cancer tissue sample” wherein the expression level identifies “a tumor” as being responsive to treatment (see clm 23).  The method of claim 24 further comprises measuring expression in a “tumor sample” wherein the expression level identifies “the tumor sample” as being responsive to treatment.   The recitation of  “a tumor”, “a cancer tissue sample”, and “tumor sample” is confusing because it’s unclear how/if these three things are related to one another and if they are the same or different.   For example it’s unclear if the  “cancer tissue sample” is obtained from the subjects “tumor” or elsewhere.  Clarification is requested. 
Claim 24  recites that the tumor sample is responsive to treatment with a Sigma1 inhibitor if the signature score is higher than a threshold value.  Claim 24 depends from claim 23 which recites that increased relative expression as compared to controls identifies a tumor as being responsive to a Sigma1 inhibitor.  Claim 24 is confusing because it’s unclear how the signature score can be used to determine responsiveness when responsiveness has already been determined in claim 23 based on the detection of increased relative expression levels.  Clarification is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 14-24  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to methods for (i) treating cancer in a subject using a Sigma1 inhibitor and (ii) identifying a tumor as being responsive to treatment with a Sigma1 inhibitor.  In view of the recitations of “cancer” and “tumor” the claims broadly encompass ANY of the more than 100 types of cancer/tumors that are known.  Only claims 18 and 19 are limited to specific cancer types.  In view of the recitation of “subject” the claims broadly encompass both human and non-human subjects. In view of the recitation of “Sigma1 inhibitor” the claims broadly encompass any organic or inorganic compound, including any small molecule, peptide, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer, or enzyme that binds to Sigma1 and/or modifies the activity or biological function of Sigma1. Only claims 3-5 and 14-16 are limited to particular Sigma1 inhibitors. 
The claims recite a step of measuring the expression levels of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2 in a cancer tissue sample that is taken from the subject and contacted with a Sigma1 inhibitor. In view of the recitation of “expression levels” the claims encompass both mRNA and protein expression levels. 
The claims recite a step of calculating a signature score based upon the relative expression levels of the genes, wherein an increase in the relative expression levels of the genes as compared to controls identifies the subjects as a subject that can be treated for the cancer with a Sigma1 inhibitor.   The claims do not set forth how the score is calculated.  The claims broadly encompass many different formulas known in the art for calculating scores.  Further the claims do not define what the “controls” are.  The claims broadly encompass using the expression levels of ANY genes in ANY sample type obtained from ANY subject as the controls. 
Claim 24 recites a step of calculating a signature score based upon the relative expression levels of the genes, wherein an increase in the relative expression levels of the genes as compared to controls increases the signature score and wherein the tumor sample is responsive to treatment with a Sigma1 inhibitor if the signature score is higher than a threshold value. The claims do not set forth how the score is calculated.  The claims broadly encompass many different formulas known in the art for calculating scores.  Further the claims do not define what the “controls” are.  The claims broadly encompass using the expression levels of ANY genes in ANY sample type obtained from ANY subject as the controls. Finally the claims do not define what the threshold value is.  
The nature of the invention requires a reliable correlation between the expression level of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2 in a cancer tissue sample and responsiveness to treatment with a Sigma1 inhibitor.  The nature of the invention further requires a reliable correlation between a signature score based on expression levels of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2 in a cancer tissue sample and responsiveness to treatment with a Sigma1 inhibitor. 
Teachings in the Specification and Examples
The specification (paras 0124-0129) teaches that compound CT-110 was used in single-dose (10 μM) in vitro growth inhibition assays of the NCI-60 cell lines. The specification (para 0129) teaches that the five cell lines most sensitive (COLO205, SK-MEL-5, MCF7, UACC-257, HT29) and the 5 cell lines most resistant (SK-MEL-2, RPMI-8226, SK-MEL-28, OVCAR-3, OVCAR-8) to Sigma1 inhibition by CT-110 were identified.  The specification teaches that  a set of six (6) that displayed concomitant “up” expression in the five CT-110-sensitive cell lines and “down” expression in the five CT-110-resistant cell lines was identified. These six genes (CDH1, CREB3L4, PIK3C2B, RNF43, SREBF1 and ZMYM2) are the end result of the rational approach to establish a focused set of genes, with expression profiles reflecting the growth inhibition profile of CT-110 in sensitive and resistant cancer cell lines.
The specification (para 0137) teaches that the 6 gene signature was used to predict if cell lines would respond to CT-110. The results are shown in Table 4. Predicted Sigma1 response was confirmed in 30 of 39 cell lines overall. There was concordance between predicted and actual Sigma1 inhibitor response in 12 of 18 predicted sensitive cell lines. There was concordance between predicted and actual Sigma1 inhibitor response in 18 of 21 predicted resistant cell lines.
The specification (paras 0138-0142) teaches that sensitive (BT474) and resistant (MDAMB231) cell lines were selected for in vivo analysis. BT474 cells or MDAMB231 cells were implanted orthotopically into the mammary fat pad of female SCID Beige mice.   CT-110 was dosed alone at 10 mg/kg ip, once every two days. The major endpoint was to assess whether the tumor growth can be delayed or mice can be cured. CT-110 significantly suppressed tumor growth (70% T/C) in the predicted sensitive model (BT474) whereas CT-110 had minimal effect on tumor growth (<10% T/C) in the predicted resistant model (MDAMB231) (FIG. 4).
State of the Art and the Unpredictability of the Art
While methods of measuring expression are known in the art, methods of correlating expression levels with whether or not a tumor will respond to treatment with a Sigma1 inhibitor are  highly unpredictable.    The unpredictability will be discussed below.
The claims are drawn to methods of identifying a subject or a tumor from a subject that will respond to treatment with a Sigma1 inhibitor.  The working examples in the specification are based on the analysis of numerous different cancer cell lines and two cancer cell lines that have been implanted orthotopically into the mammary fat pad of female SCID Beige mice.  There is no analysis in the specification of cancer tissue samples that have been taken from a subject as required by the claims. This is problematic because the prior art of Dermer (Biotechnology 1994 Vol 12 page 320) teaches that cell lines are a poor representation of malignancy because they have survived crisis and have adapted an immortal life in culture, and thus have been enabled to survive in an artificial environment. Dermer states that "the petri dish cancer is really a poor representation of malignancy, with characteristics profoundly different from the human disease."
Further Gillet (J Natl Cancer Inst; 2013, 105:452-458) teaches that the clinical relevance of cancer cell lines to model cancer have been continuously questioned  For example, cancer cell lines thought to be from one tissue type were later discovered to be from a different origin. Additionally, screens utilizing transplantable neoplasms for solid tumors have had limited success in the identification of clinically relevant compounds. The emergence of cell sequencing technology allowed for the characterization of cancers at the molecular level, which revealed the highly heterogeneous nature of tumors and identified a need for larger panels of cancer cell lines to capture such heterogeneity. However, even with larger panels, translating knowledge derived from in vitro models into the clinic has been difficult. This could be due the numerous mechanisms by which multi-drug resistance occurs, the way data is gathered (transcription vs genomic), and the length of time cell lines have spent in culture. Furthermore, a large-scale analysis of human samples revealed that most cell lines, both solid tissue and blood cells, are more similar to each other than their tissue of origin. Other studies have suggested the opposite, showing that breast cancer cell lines shared many of their genes with primary tumors. Together, the state of the art teaches that determining the efficacy of cancer therapeutics cannot be accurately predicted from in vitro experiments alone. 
Finally the prior art of Li (Mol Cancer Res 2008;6(1) Jan 2008) teaches that genomic changes and gene expression profiles reveal that established glioma cell lines are poorly representative of primary human gliomas.  Li teaches that to further characterize the degree of similarity between established glioma cell lines and primary gliomas, we compared the mRNA expression profiles between these two groups. The global gene expression of 73 primary glioblastoma specimen and all cell lines grown in vitro was profiled using Affymetrix U133 Plus 2.0 chips. To partially account for the significant effects that the local microenvironment can have on tumor cell gene expression, we included U87 and U251 cell line xenografts grown in the brains of immunodeficient mice. Unsupervised principal component analysis (PCA) and hierarchical clustering (HC) of all probe sets clearly segregated the primary tumors from established cell lines (Fig. 3B and C). The first of the three dimensions of the PCA explained 36.9% of the variations inherent in the data. The PCA and HC analysis also clearly distinguishes the glioma cell lines from the nonglioma cancer cell lines, revealing tissue of origin differences. All established glioma and nonglioma cell lines grown either in vitro or in vivo, however, had gene expression profiles closer to each other than to the primary tumors, suggesting that gene expression was more a function of common culture conditions than to shared histologic lineage (page 23). Li further teaches that we believe that these data should give pause to investigators who routinely use established glioma cell lines to explore basic glioma biology and for the use of these cells in preclinical screens for therapeutic agents. It is of interest that the replicative phenotype is the predominant expression pattern in these cell lines and that most drug screens have historically been established to identify agents with cytotoxicity against rapidly dividing cells. Thus, it is conceivable that drugs have historically been selected largely for a biological property (replication) that is more a function of cell culture than of the primary tumor being targeted. It, therefore, may not be all that surprising that most chemotherapeutic agents with in vitro activity against glioma cell lines cause toxicity to normal highly proliferative cells in patients (i.e., bone marrow and gastrointestinal epithelium) but have minimal clinical activity against gliomas. Increasingly, novel therapeutic agents are being developed to inhibit specific molecular targets and signaling pathways. Given the differences we have shown between glioma cell lines and primary tumors, it is highly unclear whether glioma cell lines will have any predictive value as screens for these newer molecularly targeted agents (page 28-29).
 
Thus, it is highly unpredictable whether or not the expression levels observed in cell lines that are sensitive to treatment with CT-110 will also be observed in cancer tissue samples from patients with cancer.  Since applicants did not actually perform any experimentation on cancer tissue samples from patients with cancer, the specification is incomplete to support a method for identifying a subject or a tumor from a subject that will respond to treatment with a Sigma1 inhibitor. 
The claims broadly encompass a method of treating ANY cancer type having a specific six gene signature with a Sigma1 inhibitor.  It is noted that there are more than 100 distinct cancers known.   It is highly unpredictable if the six gene signature that is correlated with responsiveness to treatment with CT-110 will be present in a representative number of different cancer types and correlated with responsiveness to treatment with CT-110.  The prior art of Whitehead (Genome Biology 2005 Vol 6 Issue 2 Article R13) teaches that many different cancers have unique tissue specific patterns of gene expression (page 1, col 2). The specification (para 0133) teaches that they screened 350 cell lines for the gene signatures and were only able to identify 18 cell lines overexpressing and 21 cell lines under expressing five out of the six genes of the six gene signature.  In the absence of evidence to the contrary it is highly unpredictable if any additional cancer types will over express the six genes and if so if they will responsive to treatment with CT-110.  Further it is relevant to point out that the specification teaches that they predicted whether or not cell lines would be responsive to CT-110 using the six gene signature. There was concordance between predicted and actual Sigma1 inhibitor response in 12 of 18 predicted sensitive cell lines. There was concordance between predicted and actual Sigma1 inhibitor response in 18 of 21 predicted resistant cell lines. The teachings in the specification demonstrate that the gene signature is not perfect at making predictions.  It is highly unpredictable if the six gene signature can accurately predict the responsiveness of greater than 100 different cancers to treatment with CT-110.  
It is also unpredictable as to whether the results obtained in the specification with human cancer cell lines could be extrapolated to cancer tissue samples obtained from non-human subjects. Coleman (Drug Discovery Today. 2003. 8: 233-235) found that gene expression patterns between mice and humans shared some degree of similarity, but that the basic patterns of gene expression differed and that there was no general rule for predicting gene expression (page 234). Coleman concluded that ‘(t)he validity of mouse or other animal species as a human surrogate should not be assumed.” Thus Coleman supports the finding that there is no predictable means for determining whether the gene expression signature used to predict if human cancer cell lines will respond to treatment with a Sigma1 inhibitor will be present and predictive in cancer tissue samples obtained from non-human subjects. 
Additionally it is relevant to point out the unpredictability as to whether or not a measure of RNA expression is indicative of the level of protein in a sample.  The post-filing art of Chan (G&P magazine 2006 Vol 6 No 3 pages 20-26). teaches that cells have elaborate regulatory mechanisms at the level of transcription, post-transcription, and post-translation (p.1, last paragraph), and that transcript and protein abundance measurements may not be concordant (p.3, sixth full paragraph).  Thus it is unpredictable as to whether or not the results pertaining to RNA expression, as presented in the instant specification, would be applicable to methods requiring or encompassing the analysis of protein expression.
The claims encompass ANY Sigma1 inhibitor. The claims broadly encompass any organic or inorganic compound, including any small molecule, peptide, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer, or enzyme that binds to Sigma1 and/or modifies the activity or biological function of Sigma1. While the specification discloses the chemical structure of several Sigma1 inhibitors, the working examples in the specification are based on a single Sigma1 inhibitor, namely CT-110.  There is no evidence in the specification that the 6 gene panel used to predict response to CT-110 will also be functional to predict response to the additional Sigma1 inhibitors, including those disclosed in the specification and those not disclosed in the specification.  In the instant case it would require undue experimentation to identify a representative number of Sigma1 inhibitors, then more experimentation would be needed to formulate the inhibitors, and then more experimentation would be required to test the inhibitors on tumors with an without the gene expression profiles and then those tumors would have to be followed to determine how they responded to the different Sigma1 inhibitors. This would take many years of inventive research and the results are highly unpredictable.
The claims recite that an increase in the relative expression levels of the 6 genes as compared to controls identifies the subject or tumor as being responsive to treatment with the Sigma1 inhibitor.  Here the claims do not set forth what the control is. The claims broadly encompass comparing the expression level of the 6 genes from the cancer tissue sample of the subject to the expression level of ANY gene (not necessarily even the 6 genes) in ANY control tissue sample (i.e., pancreatic tissue, colon tissue, blood, urine, saliva, hair.) obtained from ANY subject (a subject with cancer or without cancer). The breadth of the claims is not supported by the teachings in the specification.  The specification only teaches that the expression level of the 6 genes is increased in a specific cancer type (e.g. breast cancer) that is sensitive to treatment with CT-110 compared to the level of the same 6 genes in the same specific cancer type (e.g. breast cancer) that is resistant to treatment with CT-110.    
The claims require calculating a signature score based upon the relative expression levels of the genes.  The claims state that an increase in the relative expression levels of the genes as compared to controls increases the signature score. The claims state that the tumor sample is responsive to treatment with a Sigma1 inhibitor if the signature score is higher than a threshold value. The claims do not set forth how the score is calculated.  The claims broadly encompass many different formulas known in the art for calculating scores.  However it is highly unpredictable if one were to use other formulas for the calculations if they would end up with same results that were used in the specification.  Further the specification does not teach which scores are considered to be indicative of sensitivity to CT-110 and which scores are considered to be indicative of resistance to CT-110.  The claims state that the scores are compared to a threshold but don’t state what that is either. Without this critical information one of skill in the art would not be able to practice the claimed method.  
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to identify humans, tumors from humans, non-humans, and tumors from non-humans that will responding to treatment for any type of cancer with any type of Sigma1 inhibitor based on the mRNA or protein expression level of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2. 
 In order to practice the breadth of the claimed invention one of skill in the art would have to conduct additional experimentation on cancer tissue samples obtained from both human and non-human subjects having a representative number of different cancer types.  Then one of skill in the art would have to determine the level of mRNA and protein expression in the samples and predict based on observed expression levels if the cancer tumor samples are likely to be responsive or resistant to treatment with Sigma1 inhibitors using the six gene signature.  Then the cancer tissue samples would need to be treated with a representative number of different Sigma1 inhibitors to determine the actual response to treatment.  Finally  all of the data would have to be considered to determine the concordance between the predicted response and actual response.   The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-47, 49, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Megalizzi (Neoplasia Vol 9 No 5 2007) in view of Li (Mol Cancer Res 2008;6(1) pages 21-30). 
Regarding claims 40-47 Megalizzi teaches U373-MG GBM cells were either left untreated or treated with 10 nM 4-IBP (which is a Sigma1 inhibitor) for 12 hours. RNA was then extracted and gene expression was measured using the  Affymetrix Human Genome U133 set Plus 2.0 (page 361, col 2). It is a property of the Affymetrix Human Genome U133 set Plus 2.0 that it contains probes for detecting each of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2 (see OA Appendix). Megalizzi teaches that this methodology was performed to try to elucidate how the compound sensitizes these glioblastoma cells to the cytoxic insults of lomustin and temozolomide.  Genomic analysis revealed that the two genes whose levels were most heavily modified in these 4-IBP-treated cells were Rho GDI and GCS which are known genes to be involved in drug resistance (page 366, col 2).  Thus Megalizzi teaches a method of measuring the expression level of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2 in glioblastoma cancer cells that have been contacted with a Sigma1 inhibitor, wherein expression is measured by contacting a sample with a composition comprising a plurality of polynucleotides specific for CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2 under conditions sufficient to measure the expression of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2. 
Regarding claims 49 and 56 it is a further property of the Affymetrix Human Genome U133 set Plus 2.0 that it contains probes for detecting AR (see OA Appendix).  Thus Megalizzi teaches a method further comprising measuring the expression level of AR, wherein expression is measured by contacting a sample with a composition comprising polynucleotides specific for AR. 
Megalizzi does not teach the analysis of a cancer tissue sample that is taken from a subject (clm 40). 
However Li teaches that they performed high-resolution genome-wide chromosomal alteration and gene expression analyses of five of the most commonly used glioma cell lines and compared the findings with those observed in 83 primary human gliomas. Although genomic alterations known to occur in primary tumors were identified in the cell lines, they also observed several novel recurrent aberrations in the glioma cell lines that are not frequently represented in primary tumors. Additionally, a global gene expression cluster distinct from primary tumors was identified in the glioma cell lines. Li teaches that the results indicate that established cell lines are generally a poor representation of primary tumor biology, presenting a host of genomic and gene expression changes not observed in primary tissues, although some discrete features of glioma biology were conserved in the established cell lines (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Megalizzi by measuring gene expression in a cancer tissue sample that is taken from a subject and contacted with a Sigma1 inhibitor as suggested by Li.  In particular Li teaches that that established cell lines are generally a poor representation of primary tumor biology, presenting a host of genomic and gene expression changes not observed in primary tissues (abstract).  Based on this teaching the skilled artisan would have been motivated to substitute the glioblastoma cell lines used by Megalizzi for the glioblastoma tissue samples used by Li for the benefit of being able to repeat the analysis on a sample that is a better representation of primary tumor biology. 


Improper Markush Rejection
9. 	Claims 1-5, 14-21, 23-24, 40-42, 44-46, 49, 56, and 63-68 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush groupings:
at least three genes selected from the group consisting of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2 (clms 1, 23, 40, 44) 
at least four genes selected from the group consisting of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2 (clm 20, 41, 45)
at least five genes selected from the group consisting of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2 (clm 21, 42, 46)
four genes, wherein at least three out of the at least four genes are selected
from the group consisting of CDH1, CREB3L4, PIK3C2B, RNH43, SREBF1, and ZMYM2, and at least one out of the at least four genes is selected from the group consisting of AR, BRCA2, EGFR, ERBB2, ERBB3, FASN, and PTEN (clm 24)
at least one or two genes selected from the group consisting of AR, BRCA2, EGFR, ERBB2, ERBB3, FASN, and PTEN (clm 49)
at least one gene selected from the group consisting of AR, BRCA2, EGFR, ERBB2, ERBB3, FASN, and PTEN (clm 56)

The Markush groups are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with responsiveness to sigma1 inhibitors. Accordingly, while the different genes are asserted to have the property of being correlated with responsiveness to sigma1 inhibitors, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being correlated with responsiveness to sigma1 inhibitors.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634